Citation Nr: 1745844	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-27 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for urinary incontinence as secondary to service-connected back disability.

2.  Entitlement to service connection for bowel dysfunction as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in December 2011 and April 2013 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

In August 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The Board notes that subsequent to the issuance of the June 2014 Statement of the Case, relevant VA and private medical evidence was added to the record without a waiver.  However, because the claims are being granted in this decision, there is no prejudice to the Veteran in this regard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's urinary incontinence is caused by his service-connected back disability.

2.  It is at least as likely as not that the Veteran's bowel dysfunction is caused by his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urinary incontinence are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).

2.  The criteria for service connection for bowel dysfunction are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he is entitled to service connection for urinary continence and bowel dysfunction because they are due to his service-connected back disability.

A review of the evidence reflects that there are conflicting medical opinions regarding the Veteran's claims.  In this regard, an August 2011 VA spine examination report notes that the Veteran has had bladder incontinence for a year.  He denied bowel incontinence.  The Veteran was diagnosed with lumbar spondylosis and severe degenerative disc disease at L5-S1 impinging on the ipsilateral L5 and S1 nerve roots.  

An October 2011 VA examination report reflects the Veteran's complaints that he has had bladder incontinence since February 2010.  The examiner opined that it is at least as likely as not that the Veteran's urinary incontinence is caused by or a result of his spine disability.  The examiner noted that spinal injury can cause bladder issues.  

A February 2013 VA examination report reflects the Veteran's complaints of periodic urinary leakage.  Additionally, the Veteran complained of ribbon like stool.  The examiner opined that the ribbon like stool and periodic urinary leakage were not due to his back disability.  The examiner reasoned that there is no pathology to support that the ribbon like stool formation is due to the back disability.  The examiner also reasoned that the urinary incontinence and bowel dysfunction are not due to his back disability because EMG studies do not reflect any radiculopathy.  

A February 2014 VA examination report contains opinions (authored by the February 2013 VA examiner) which are against the claims.  The examiner opined that the there is no evidence to relate the lumbosacral spine pathology as the causative etiology of the abnormal stool formation.  The examiner also opined that there is no evidence to relate the lumbosacral spine pathology to his bladder impairment (described as periodic leakage during exercise).  The examiner noted that there are no other genitourinary signs and symptoms.  The examiner further noted that there is intermittent weakness and mild hypoesthesia to the lower extremities, but examination is essentially negative for neurologic etiology (normal electrodiagnostic study from 2013).  

A November 2014 private physical therapy note indicates that the Veteran's reported bowel and bladder changes may be associated with cauda equine syndrome.  

In a December 2014 letter, a private orthopedist, Dr. Dauphin, opined that the Veteran's urinary and fecal incontinence are secondary to his back condition.  Dr. Dauphin opined that the Veteran's history and findings are classic for lumbar spinal stenosis at L5, causing progressive symptoms at the S1 root and lower roots (S1-S4) (which supply the rectum and bladder).  EMG has confirmed the diagnosis and the presence of E. coli urinary tract infection is consistent with this.

Under the circumstances, the Board could remand the case for a medical opinion.  However, the Board finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159  (c)(4) cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this case, the evidence is in relative equipoise with regard to whether the Veteran's urinary incontinence and bowel dysfunction are caused by his service-connected back disability.  Therefore, in giving the benefit of the doubt to the Veteran, service connection has been established for urinary incontinence and bowel dysfunction.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for urinary incontinence as secondary to service-connected back disability is granted.

Entitlement to service connection for bowel dysfunction as secondary to service-connected back disability is granted.



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


